NO. 12-09-00352-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
SHEILA A. MAXEY,                                           '    APPEAL FROM THE
APPELLANT

V.                                                         '    COUNTY COURT AT LAW NO. 2 OF

KIM E. DEVINE,
APPELLEE                                                   '
                                                    GREGG COUNTY, TEXAS
                              MEMORANDUM OPINION
                                     PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 42.3(c). The judgment in this case was signed
on October 13, 2009. Appellant timely filed a notice of appeal that failed to contain the
information required by Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a
certificate of service showing service on all parties to the trial court's judgment.
         On November 24, 2009, Appellant was notified pursuant to Texas Rule of
Appellate Procedure 37.1 that the notice of appeal was defective for failure to comply
with rules 9.5 and 25.1(e). She was further notified that unless she filed an amended
notice of appeal on or before December 29, 2009, the appeal would be referred to the
court for dismissal. See TEX. R. APP. P. 42.3(c). The deadline for filing an amended
notice of appeal has passed, and Appellant has not corrected her defective notice of
appeal. Accordingly, the appeal is dismissed for failure to comply with the Texas Rules
of Appellate Procedure. See TEX. R. APP. P. 42.3(c); Feist v. Berg, No. 12-04-00004-CV,
2004 WL 252785, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied); Feist v. Hubert,
No. 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet.
denied).
Opinion delivered January 6, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                                (PUBLISH)